1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10

11   DIVINE ENTERPRISES, INC.,            No.   2:21-cv-00209-JAM-JDP
12                 Plaintiff,
13         v.                             ORDER GRANTING DEFENDANT’S
                                          MOTION TO DISMISS
14   WALMART dba Sam’s Wholesale,
     and DOES 1 through 50,
15   inclusive,
16                 Defendant.
17
           Divine Enterprises, Inc. (“Divine”), a trucking company, was
18
     hired by now-defunct Svenhard’s Swedish Bakery (“Svenhard’s”) to
19
     deliver several truckloads of baked treats to Walmart stores
20
     around the country.   See First Am. Compl. (“FAC”) ¶ 15, ECF No.
21
     16.   However, because of Svenhard’s bankruptcy, the $218,643.93
22
     owed to Divine for the transport of goods has gone unpaid.     Id.
23
     With little hope of recovering from Svenhard’s, Divine filed suit
24
     against Walmart to obtain the unpaid freight charges.     Walmart
25
     argues that it has no legal responsibility to pay these charges
26
     and moves to dismiss Divine’s FAC for failing to state a claim
27
     upon which relief can be granted.    See Mot. to Dismiss (“Mot.”),
28
                                      1
1    ECF No. 17.

2         For the reasons set forth below, the Court GRANTS Walmart’s

3    Motion to Dismiss.1

4

5                                I.   BACKGROUND

6         Divine, the carrier, was hired by Svenhard’s, the shipper,

7    to pick up thirty-five loads of baked goods and transport them to

8    Walmart, the consignee.     FAC ¶ 19.   This was arranged for through

9    the use of bills of lading.      FAC ¶¶ 15, 26.   The bills of lading

10   are the only form of written contract between Divine and

11   Svenhard’s.    FAC ¶ 26.

12        Divine picked up the first load of goods from Svenhard’s for

13   delivery to Walmart on July 18, 2019, and the last load of goods

14   on October 29, 2019.   FAC ¶ 20.     When a load of goods was

15   delivered to Walmart, Walmart either placed a stamp or sticker on

16   the front or back of the bills of lading and gave a copy of the

17   bills of lading to Divine’s drivers.     FAC ¶¶ 32, 33–34.      After

18   the copy of the original bill of lading was received at Divine’s

19   headquarters, an invoice was submitted along with a copy of the

20   bill of lading to Svenhard’s for payment within 90 to 120 days.
21   FAC ¶ 35.   The combined cost of the delivery of baked goods is

22   $218,643.93.    FAC ¶ 16.   Svenhard’s has not paid for any of the

23   loads and Divine can no longer obtain payment from the bakery

24   because it filed for bankruptcy and no longer exists.        FAC ¶ 21.

25        On December 24, 2020, Divine filed suit against Walmart to

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for May 18, 2021.
                                      2
1    recover the costs of delivering Svenhard’s baked goods in Placer

2    County Superior Court.       See Notice of Removal, ECF No. 1.

3    Walmart removed the matter to federal court on February 3, 2021.

4    Id.   On March 26, 2021, Divine filed its FAC.      The FAC alleges

5    three claims against Walmart: (1) third party liability of

6    carrier pursuant to an implied-in-fact contract; (2) unjust

7    enrichment; and (3) 49 U.S.C. § 13706 liability.       See FAC ¶¶ 48–

8    61.     Walmart moves to dismiss the FAC in its entirety, arguing

9    the first claim fails because there is no implied-in-fact

10   contract, the second claims fails because California does not

11   recognize unjust enrichment as a stand-alone cause of action, and

12   the third claim fails because 49 U.S.C. § 13706 is inapplicable

13   here.    See generally Mot.     Divine opposes the motion.   See Opp’n,

14   ECF No. 18.     Walmart filed a reply.    See Reply, ECF No. 19.

15

16                                II.   OPINION

17         A.    Legal Standard

18         Federal Rule of Civil Procedure 8(a)(2) requires “a short

19   and plain statement of the claim showing that the pleader is

20   entitled to relief.”     Fed. R. Civ. P. 8(a)(2).   Courts must
21   dismiss a suit if the plaintiff fails to “state a claim upon

22   which relief can be granted.”      Fed. R. Civ. P. 12(b)(6).     To

23   defeat a Rule 12(b)(6) motion to dismiss, a plaintiff must

24   “plead enough facts to state a claim to relief that is plausible

25   on its face.”     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

26   (2007).    This plausibility standard requires “factual content
27   that allows the court to draw a reasonable inference that the

28   defendant is liable for the misconduct alleged.”       Ashcroft v.
                                          3
1    Iqbal, 556 U.S. 662, 678 (2009).        At this stage, the court “must

2    accept as true all of the allegations contained in a complaint.”

3    Id.   But it need not “accept as true a legal conclusion couched

4    as a factual allegation.”   Id.

5          B.   Implied-in-Fact Contract

6          Divine’s first claim against Walmart asserts an implied-in-

7    fact contract between the two parties.        See FAC ¶¶ 48–54.

8    Divine alleges that this contract makes Walmart, as consignee,

9    the third party responsible for Svenhard’s outstanding bills.

10   See FAC ¶ 49.   Specifically, Divine alleges that Walmart

11   “arranged the shipments from [Svenhard’s] to Walmart” via the

12   bills of lading, was “aware that [Svenhard’s] would be using

13   [Divine],” and was “aware that should [Svenhard’s] not pay that

14   [Walmart] would be responsible [] for the freight charges.”        FAC

15   ¶ 50.   Divine further alleges that Walmart, as consignee of all

16   thirty-five loads, “impliedly agreed to pay for these freight

17   charges” should Svenhard’s fail to do so.        FAC ¶ 51.

18         Walmart advances several reasons why this claim is

19   defective.   See Mot. at 5–9.     The argument that takes the cake

20   is a simple one that does not require the Court to determine
21   whether certain facts alleged in the FAC are demonstrably false.

22   See Mot. at 5–7.   That is: The bills of lading are express,

23   written contracts between Svenhard’s and Divine.        See Southern

24   Pac. Transp. Co. v. Commercial Metals Co., 456 U.S. 336, 342

25   (1982) (“The bill of lading is the basic transportation contract

26   between the shipper-consignor and the carrier; its terms and
27   conditions bind the shipper and all connecting carriers.”).        And

28   it is well established that if a dispute is governed by an
                                         4
1    express contract, the terms of that contract control.     See U.S.

2    for Use of Westinghouse Elec. Supply Co. v. Ahearn, 231 F.2d

3    353, 356 (9th Cir. 1955) (“The terms of the express contract

4    control.   There cannot be an implied contract either in law or

5    in fact contrary in terms to a controlling express contract.”).

6    Here, the express contract makes clear that: (1) the contract is

7    between Svenhard’s, the shipper, and Divine, the carrier, as

8    signatories; and (2) the freight charges are to be paid by the

9    shipper.   See Bills of Lading, Ex. 3 to FAC, ECF No. 16-3.

10       Divine attempts to rebut this well-established principle of

11   law by contending that the bills of lading are subject to the

12   terms and conditions of the Uniform Domestic Straight Bill of

13   Lading Act (“Bill of Lading Act”).    See Opp’n at 1-2.   According

14   to Divine, if the shipper does not pay the freight charges, § 7

15   of 45 C.F.R. Pt. 1035.1, App. B, “imposes an obligation on the

16   consignee” to pay them.   Id.   However, as Walmart points out,

17   Divine omits important language from the bills of lading in its

18   opposition.   The bills of lading state that they are “subject to

19   all the terms and conditions of the Uniform Domestic Straight

20   Bill of Lading set forth . . . in the applicable motor carrier
21   classification or tariff if this is a motor carrier shipment.”

22   See Bills of Lading.   Thus, the shipments were subject to the

23   terms and conditions of an applicable classification or tariff,

24   not to all the provisions of the Bill of Lading Act or its

25   associated regulations.   Devine fails to plead any applicable

26   classification or tariff that might allow this Court to find
27   that Walmart is responsible for the unpaid freight charges.

28   Instead, Divine acknowledges that the bills of lading are
                                       5
1    complete contracts and that there are no terms other than those

2    in the bills of lading attached as Exhibit 3 to the FAC.      See

3    FAC ¶¶ 17–20.

4        Divine also argues that Walmart is liable for the freight

5    charges because “pre-paid” was not used on the bills of lading.

6    See Opp’n at 7.     This argument is similarly without merit as

7    there is no specific format or language required when drafting

8    bills of lading, and the parties are free to create contractual

9    liability among themselves.     See Western Home Transp., Inc. v.

10   Hexco, LLC, 28 F.Supp.3d 959, 963-65 (D.N.D. 2014) (“The

11   shipper/consignor and the carrier are free to vary the terms of

12   their contract as they see fit with respect to liability for

13   freight charges and reflect that either in the bill of lading,

14   agreements outside of the bill of lading, or both.”).

15       The language used in the bills of lading is neither

16   contradictory nor ambiguous.     These express contracts state, in

17   no uncertain terms, that the contracting parties are Divine and

18   Svenhard’s, and the freight charges are to be covered by

19   Svenhard’s.     Walmart, as consignee, was merely the recipient of

20   the goods.    Accordingly, Divine’s first claim for liability
21   based on an implied-in-fact contract fails as a matter of law

22   and is DISMISSED WITH PREJUDICE.

23       C.   Unjust Enrichment

24       Divine’s second claim against Walmart is for unjust

25   enrichment.     See FAC ¶¶ 55–57.   Walmart argues that this claim

26   fails because California law does not recognize a stand-alone
27   claim for unjust enrichment.     See Mot. at 9.   The Court agrees.

28   “California does not recognize unjust enrichment as a separate
                                         6
1    cause of action.”    Castillo v. Toll Bros., Inc., 197 Cal.App.4th

2    1172, at 1210 (2011).    Divine concedes as much by failing to

3    contest this argument in its opposition brief.     See Ardente,

4    Inc. v. Shanley, 2010 WL 546485, at *6 (N.D. Cal. 2010)

5    (“Plaintiff fails to respond to this argument and therefore

6    concedes it through silence.”); see also E.D. Cal. L.R. 230(c).

7        Moreover, “[a]s a matter of law, a quasi-contract action

8    for unjust enrichment does not lie where [] express binding

9    agreements exist and define the parties’ rights.”     Mosier v.

10   Stonefield Josephson, Inc., 815 F.3d 1161, 1172 (9th Cir. 2016)

11   (quoting Cal. Med. Ass’n, Inc. v. Aetna U.S. Healthcare of Cal.,

12   Inc., 94 Cal.App.4th 151, 172 (2001)).

13       Accordingly, Divine’s second claim for unjust enrichment

14   fails as a matter of law and is DISMISSED WITH PREJUDICE.

15       D.   Section 13706

16       Divine’s third claim alleges that Walmart must pay for the

17   shipping costs under 49 U.S.C. § 13706, which sets forth tariff

18   requirements for certain transportation.     See FAC ¶¶ 58–61.

19   However, “nothing in the [Interstate Commerce Act (“ICA”)]

20   suggests that Congress intended to impose absolute liability
21   upon a consignee for freight charges.”     In re Penn-Dixie Steel

22   Corp., 6 B.R. 817, 820 (S.D.N.Y. 1980), aff’d 10 B.R. 878

23   (S.D.N.Y 1981).     In fact, carriers are often barred from

24   recovering from a consignee under the ICA where its policy

25   against rate discrimination has not been violated.     Id.    And

26   where, as here, there is no question as to the amount of freight
27   charges, discrimination is not involved, and the question is

28   only who is responsible for payment, then the purpose of the ICA
                                        7
1    is not frustrated by preventing a carrier from collecting

2    freight charges from the consignee and making it look solely to

3    the shipper.     Id.

4        The FAC and the bills of lading make it abundantly clear

5    that Divine must look solely to Svenhard’s for the shipping

6    costs.     Svenhard’s alone contracted with Divine for its carrier

7    services via the bills of lading.         See Bills of Lading (signed

8    by Svenhard’s and Divine and clearly stating freight charges are

9    to be paid by shipper).        And Divine billed Svenhard’s directly

10   for the freight charges, once the goods were delivered to

11   Walmart.    See FAC ¶ 35 (“[Divine] would submit the invoice along

12   with a copy of the bill of lading to [Svenhard’s] for payment

13   [to be paid] within 90 to 120 days by [Svenhard’s].”).        There

14   are no facts alleged in the FAC that indicate that Divine was

15   looking to Walmart for payment.

16       As in In re Penn-Dixie, “[t]he short and long of the matter

17   is that [Divine’s] arrangement with [Svenhard’s] contemplated

18   that only [Svenhard’s] would be held liable for freight

19   charges.”     6 B.R. at 821.     Divine and Svenhard’s were free to

20   make this arrangement among themselves without contravening any
21   provision of the ICA.     Id.     The fact that Svenhard’s has filed

22   for bankruptcy changes nothing.        “[T]he ICA does not insure

23   collection in every instance.”        Id.   Divine does not assert a

24   legally viable claim against Walmart under 49 U.S.C. § 13706.

25       Accordingly, Divine’s third claim for § 13706 liability is

26   DISMISSED WITH PREJUDICE.
27       E.      Sanctions

28       Walmart exceeded the Court’s five-page limit on reply
                                           8
1    memoranda.    See Reply; see also Order re Filing Requirements

2    (“Order”), ECF No. 4-2.    Violations of the Court’s standing order

3    require the offending counsel (not the client) to pay $50.00 per

4    page over the page limit to the Clerk of the Court.    Order at 1.

5    Moreover, the Court will not consider arguments made past the

6    page limit.    Id.   In total, Walmart’s reply memorandum exceeded

7    the Court’s page limit by 3 pages.     Walmart’s counsel must

8    therefore send a check payable to the Clerk for the Eastern

9    District of California for $150.00 no later than seven days from

10   the date of this order.

11

12                              III.   ORDER

13        For the reasons set forth above, the Court GRANTS Walmart’s

14   Motion to Dismiss.    Divine’s claims against it are DISMISSED WITH

15   PREJUDICE.

16        IT IS SO ORDERED.

17   Dated: June 2, 2021

18

19

20
21

22

23

24

25

26
27

28
                                        9
